Bloodworth, J.
1. The petition sets out a cause of action, and the court properly overruled the demurrer.
2. Even if, under the facts of this case, counsel for the defendant in the court below should have been allowed to open and conclude the argument, yet, as the defendant introduced no evidence, and the evidence for the plaintiff demanded a verdict in his favor, the error was harmlss. “While the opening and conclusion of the argument ’is generally a valuable right, its refusal can not in any event be reversible error where the evidence demanded the verdict.” Madison Supply & Hardware Co. v. Richardson, 8 Ga. App. 344 (5) (69 S. E. 45); Moore v. Brown, 81 Ga. 10 (3a) (6 S. E. 833). See also Gibson v. Wilson, 130 Ga. 243, 244 (3) (60 S. E. 565).

Judgment affirmed.


Broyles, P. J., and Harwell, J., concur.